                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA


Jennifer Fletcher,
                                                   Case No. 1:18-cv-00007-HRH
        Plaintiff,

vs.

State of Alaska,

        Defendant.


             [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER

        The plaintiff filed a complaint in this court, initiating the above-captioned matter

involving the application of Title VII and its prohibition against sex discrimination to

terms of a state employer provided health plan. On March 6, 2020 the Court denied the

Defendant’s motion for summary judgment and partially granted the Plaintiff’s motion

for summary judgment. The parties thereafter engaged in a process to resolve any

remaining issues and have stipulated to the form of final judgment below, with the

Defendant expressly reserving its right to appeal the decision of the court dated March 6,

2020, described above.

                              STIPULATED FINAL JUDGMENT

        1.      The Defendant, State of Alaska, shall pay Ms. Fletcher $70,000.00 as

compensation for her economic and non-economic damages, plus interest from June 1,

2017. Pre-judgment interest shall be paid using the rate specified in A.S. § 09.30.070(a);

post-judgment interest shall be paid using the rate specified in 28 U.S.C. § 1961. If Ms.

Fletcher v. Alaska, No. 1:18-cv-00007-HRH      1

         Case 1:18-cv-00007-HRH Document 68-1 Filed 06/05/20 Page 1 of 2
Fletcher remains the prevailing party following a final appellate decision, the State agrees

to submit the stipulated damages herein for inclusion in the judgment and claims bill

during the legislative session immediately following the final appellate decision. Ms.

Fletcher reserves her rights to enforce this judgment if the appropriation is not approved;

        2.      During the pendency of any appellate review, the State is enjoined from

enforcing any categorical exclusion of gender transition-related surgical care in health

coverage provided by the AlaskaCare Employee Health Plan or any successor health

plan, and, if Ms. Fletcher remains the prevailing party after any appellate review is final,

permanently thereafter, provided that all claims for gender transition-related surgical care

shall be subject to all other relevant plan provisions;

        3.      Any motion for attorneys’ fees and costs by either party shall be due 45

days after any appellate review is final;

        4.      This Stipulated Final Judgment neither affects nor extinguishes the

Defendant’s right to appeal the decision of the court dated March 6, 2020 including any

petition for rehearing, en banc determination, or writ of certiorari on any appealable

issue; and

        5. The Court retains jurisdiction to enforce the judgment.

        ORDERED, DECREED, AND ADJUDGED at Anchorage, Alaska, this _____ of

June, 2020.


                                                                                               .
                                                      Honorable H. Russel Holland
                                                      United States District Court Judge


Fletcher v. Alaska, No. 1:18-cv-00007-HRH     2

         Case 1:18-cv-00007-HRH Document 68-1 Filed 06/05/20 Page 2 of 2
